Citation Nr: 1800524	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-31 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for major depressive disorder.

2. Entitlement to a compensable rating for residuals of a right thumb fracture.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1986 to October 1993.

This matter arose to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran participated in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in August 2016. A transcript of the hearing is associated with the Veteran's record.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.

2. Resolving all doubt in the Veteran's favor, the Veteran's residuals of a right thumb fracture was manifested by pain on movement and functional movement.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating, but no higher, for PTSD are met.

2. The criteria for a 10 percent rating, but no higher, for residuals of a right thumb fracture are met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his PTSD warrants an evaluation higher than its currently assigned evaluation of 50 percent, and that he is eligible for a 10 percent rating for the residuals of a right thumb fracture. For the following reasons, the Board finds the Veteran entitled to a 70 percent rating for his PTSD and 10 percent for his thumb.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 50 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

An examiner's classification of the level of psychiatric impairment, by words or by score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

At the outset, the Board notes the Veteran is in an unusual position: as a nurse practitioner employed in the psychiatric field, he is unable to report for Compensation and Pension (C&P) examinations or much mental health treatment at the VA, due to fear of reprisal. As such, the majority of the evidence comes from the Veteran's testimony at his August 2016 hearing.

Socially, the Veteran testified, he is isolated. He enjoys no friendships, and he cannot speak to his daughters for more than four weeks. Moreover, his relationship with his wife is fraught, and he fights constantly with her.

Occupationally, the Veteran works as a nurse practitioner, but he struggles to get through the day. While seeing patients, he is short with them, and frequently has to vacate the office due to panic attacks. The Veteran suffers from as many as three panic attacks a week. Furthermore, the doctor the Veteran works alongside suffers from anxiety, and the doctor's anxiety triggers the Veteran's anxiety. Because of the frequent attacks, the Veteran's co-workers, doctors, and medical students must cover for the Veteran while he recovers. To avoid such attacks, the Veteran must utilize several fifteen minute breaks throughout the day. Changes in the Veteran's work day or too many patients triggers the Veteran, as well.

Symptomatically, the Veteran suffers from anxiety; panic attacks; insomnia and hypersomnolence; bursts of anger; and difficulty in adapting to stressful circumstances.

Applying the law to the facts of the case, the Board finds that the lay and medical evidence more nearly approximates mental health symptoms productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood throughout the entire appeal period.  See 38 C.F.R. § 4.130. Accordingly, when considered in its totality, the lay and medical evidence demonstrates that the Veteran suffers from mental health symptoms warranting a 70 percent rating, with deficiencies in most areas.

In the aggregate, however, the Veteran's testimony demonstrates that he does not suffer from total occupational impairment, the necessary criterion for the higher 100 percent rating. As noted above, the Veteran continues to work, and he has developed several coping mechanisms to last through the work day. Moreover, there is no other evidence of psychosis or neglect of personal appearance or hygiene, or an inability to complete the activities of daily living in the record. Accordingly, the Board finds that the Veteran's psychiatric symptoms, considered in isolation from his other service-connected disabilities, do not demonstrate total social and occupational impairment, as needed by the criteria for a 100 percent rating.

In sum, the evidence demonstrates that the overall impairment caused by the Veteran's psychiatric condition more nearly approximates occupational and social impairment with reduced reliability and productivity.

Residuals of a Right Thumb Fracture

The Veteran's right thumb is rated under Diagnostic Code 5224; the Veteran currently receives a noncompensable rating. To receive a 10 percent rating under this code, veterans must demonstrate favorable ankylosis. To receive the highest rating, veterans must suffer from unfavorable ankylosis. 

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-207  (1995). The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion. See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In this instance, the Veteran testified that he suffered from weakened movement and pain on movement in his right thumb: the Veteran described it as if he suffered from a dislocation of his thumb and piercing pain. Both he and his representative agreed that the Veteran did not suffer from ankylosis of any kind, but believed that under the provisions of Deluca, the Veteran should receive a compensable 10 percent rating for functional limitation.

Applying the law to the facts of the case, the Board finds the Veteran eligible for a compensable 10 percent rating for functional limitation under the provisions of Deluca. As the Veteran does not contend that he suffers from ankylosis in any manner, he is not eligible for a higher rating.










ORDER

Entitlement to a rating of 70 percent for PTSD is granted.

Entitlement to a 10 percent rating for a right thumb residuals is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


